 

EXHIBIT 10.29

 

AMENDED AND RESTATED 

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into as of January 31, 2019 (the “Effective Date”), by and between John A.
Scarlett, M.D. (“Executive”) and Geron Corporation, a Delaware corporation (the
“Company”).

 

WHEREAS, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for Executive’s services; and

 

WHEREAS, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 

ARTICLE I
DEFINITIONS

 

For purposes of the Agreement, the following terms are defined as follows:

 

1.1“Board” means the Board of Directors of the Company.

 

1.2“Cause” means the occurrence of any one or more of the following:

 

(a)any willful act or omission by Executive constituting material dishonesty,
fraud or other malfeasance against the Company;

 

(b)Executive’s conviction of a felony under the laws of the United States or any
state thereof or any other jurisdiction in which the Company conducts business;

 

(c)Executive’s debarment by the United States Food and Drug Administration from
working in or providing services to any pharmaceutical or biotechnology company
under the Generic Drug Enforcement Act of 1992, or other ineligibility under any
law or regulation to perform Executive’s duties to the Company; or

 

(d)Executive’s breach of any of the material policies of the Company.

 

1.3“Change in Control” shall have the meaning set forth in the Plan.

 

1.4“Code” means the Internal Revenue Code of 1986, as amended.

 

1.5“Company” means Geron Corporation, a Delaware corporation, and any successor
thereto. 

 

1

 

--------------------------------------------------------------------------------

 

1.6“Comparable Employment” means employment on terms which provide Executive
with (a) the same or greater rate of base salary as in effect immediately prior
to Executive’s termination, (b) the same, an equivalent or a higher job title
and level of responsibility as Executive had immediately prior to Executive’s
termination, (c) the equivalent or a higher bonus opportunity as the bonus
opportunity for the calendar year preceding the calendar year in which
Executive’s termination occurs, and (d) a principal work location that is (i) no
more than (A) forty-five (45) miles from Executive’s principal work location
immediately prior to Executive’s termination with housing support and travel
reimbursement no less favorable than the reimbursement provided pursuant to
Section 3.5 of this Agreement and (B) thirty (30) miles farther from Executive’s
principal weekday residence than Executive’s principal work location was
immediately prior to Executive’s termination or (ii) located within thirty (30)
miles of Executive’s permanent residence, which as of the date of this Agreement
is located in Austin, Texas.

 

1.7“Covered Termination” means an Involuntary Termination Without Cause that
occurs at any time, provided that such termination constitutes a “separation
from service” within the meaning of Section 409A of the Code and the regulations
promulgated thereunder, including without limitation Treasury Regulation Section
1.409A-1(h) (a “Separation from Service”).

 

1.8“Involuntary Termination Without Cause” means Executive’s dismissal or
discharge other than (i) for Cause or (ii) following an involuntary or voluntary
filing of a petition under Chapters 7 or 11 of Title 11 of the United States
Code Section 101 et. seq., an assignment for the benefit of creditors, a
liquidation of the Company’s assets in a formal proceeding or otherwise or any
other event of insolvency by the Company, in any case, without an offer of
Comparable Employment by the Company or a successor, acquirer, or affiliate of
the Company. For the purposes of this Agreement, the termination of Executive’s
employment due to Executive’s death or disability will not constitute a
termination for Cause.

 

1.9“Plan” means the Company’s 2011 Equity Incentive Award Plan, as amended, 2018
Equity Incentive Plan, and 2018 Inducement Award Plan (if applicable), and any
successor to any of the foregoing Plans (collectively referred to as the
“Plans”).

 

ARTICLE II 
EMPLOYMENT BY THE COMPANY

 

2.1Position and Duties. Subject to the terms set forth herein, the Company shall
employ Executive in the position of President, Chief Executive Officer and
Chairman of the Board. During the term of Executive’s employment with the
Company, Executive will report to the Board or its designee. Executive shall
serve in an employee capacity and shall perform such duties as are assigned to
Executive by the Board and, except as otherwise instructed by the Board, such
other duties as are customarily associated with the position of President, Chief
Executive Officer and Chairman of the Board. During the term of Executive’s
employment with the Company, Executive will devote Executive’s best efforts and
substantially all of Executive’s business time and attention to the business and
affairs of the Company (except for vacation periods as set forth herein and
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies or as otherwise set forth in this Agreement). The
Company shall appoint Executive as a member of the Board and, during the period
of time Executive serves as President, Chief Executive Officer and Chairman of
the Board hereunder, shall nominate Executive for reelection as a member of the
Board and use its best efforts to cause Executive to be so elected.

 

2.2Employment at Will. Both the Company and Executive acknowledge and agree that
Executive’s employment with the Company is “at-will” and not for any specified
time, and may be terminated at any time by Executive or the Company, with or
without cause, and with or without prior notice; provided, however, that if
Executive’s employment with the Company is terminated, Executive will be
eligible to receive certain severance payments and benefits as set forth in
Article IV below.

2

 

--------------------------------------------------------------------------------

 

 

2.3Employment Policies. The employment relationship between the parties hereto
shall be governed by the general employment policies and practices of the
Company, including but not limited to those policies relating to the protection
of confidential information and assignment of inventions. In the event of a
conflict between the terms of this Agreement and the Company’s general
employment policies or practices, this Agreement shall control.

 

ARTICLE III
COMPENSATION

 

3.1Base Salary. Commencing January 1, 2019, Executive shall receive an annual
base salary of $690,000, subject to increase in the sole discretion of the Board
(the “Base Salary”), payable in accordance with the regular payroll practices of
the Company.

 

3.2Bonus.  Executive shall be eligible to earn, for each fiscal year of the
Company ending during Executive's employment with the Company, an annual
discretionary cash bonus (an “Annual Bonus”) targeted at sixty percent (60%) of
Executive's Base Salary. The Annual Bonus shall be paid on the date on which
annual bonuses are paid to the Company’s senior executives generally, but in no
event later than March 15th of the fiscal year following the year in which the
Annual Bonus is earned. If the Company determines, in its reasonable discretion,
that Executive has engaged in any misconduct intended to affect the payment of
his Annual Bonus, or has otherwise engaged in any act or omission that would
constitute Cause for termination of employment, as defined by Section 1.2 of the
Agreement, Executive will automatically and immediately forfeit his entire
Annual Bonus. If the Annual Bonus has already been paid to Executive, such
Annual Bonus will be deemed unearned, and the Company shall have the right to
recover the entire amount of the Annual Bonus paid to Executive for the calendar
year(s) in which such misconduct or other act or omission constituting Cause
occurred. Without limiting the foregoing, any such misconduct or other act or
omission constituting Cause will subject Executive to disciplinary action up to
and including termination of employment. In addition, any Annual Bonus paid to
Executive for the calendar year(s) in which such misconduct or other Cause
occurred is subject to recoupment in accordance with The Dodd-Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations, any other
clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable laws, regulations or statutes. Recovery by the
Company of an Annual Bonus in accordance with this Section shall not constitute
an event giving rise to a right by Executive to voluntarily terminate his
employment for cause based on such recovery by Company, nor shall it constitute
“constructive termination”, or any similar term or circumstance under the
Agreement or any other plan or agreement with the Company.

 

3.3Equity Compensation. While Executive is actively employed under this
Agreement, Executive shall be entitled to participate in one or more of the
Company's equity Plans. For each equity grant made under a Plan, Executive will
be required to sign a Stock Option Agreement or other equity award agreement in
a form to be provided by the Company at the time of grant, and the terms of the
equity awards will be governed in all respects by the terms of the Stock Option
Agreement or other equity award agreement and the Plan from which the equity
award is being granted. Copies of the Plans will be made available to Executive
upon request. 

 

3.4Standard Company Benefits; Vacation. Executive shall be entitled to all
rights and benefits for which Executive is eligible under the terms and
conditions of the Company’s benefit and compensation plans, practices, policies
and programs, as in effect from time to time, that are provided by the Company
to its senior executives generally. Except as specifically provided herein,
nothing in this Agreement is construed or interpreted to provide greater rights,
participation, coverage or benefits under such benefit plans or programs
provided to executive employees pursuant to the terms and conditions of such
benefit plans and programs. Executive will be eligible for vacation as an
executive under the Company’s vacation policy, as such policy may be modified
from time to time.

3

 

--------------------------------------------------------------------------------

 

 

3.5Housing Allowance and Reimbursement For Personal Travel. During Executive’s
employment so long as his primary residence is located in Austin, Texas, the
Company will provide Executive with reimbursement for out-of-pocket rent of not
more than $4,000 per month, subject to increase at the sole discretion of the
Board (the “Housing Allowance”) actually incurred by Executive for his San
Francisco Bay Area housing. In addition, during Executive’s employment so long
as his primary residence is located in Austin, Texas, the Company will reimburse
Executive for the actually incurred, reasonable out-of-pocket costs of his
weekly commute between the San Francisco Bay Area and Austin, Texas; provided
that in no event shall such amounts provided to Executive pursuant to this
sentence exceed in the aggregate $20,000 per year, subject to increase at the
sole discretion of the Board. Any reimbursement pursuant to this Section 3.5
shall be subject to the Company’s policies for reimbursement as may be in place
from time-to-time. To the extent that any reimbursements payable pursuant to
this Agreement are subject to the provisions of Section 409A of the Code, such
reimbursements shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Executive’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

 

ARTICLE IV 
SEVERANCE BENEFITS AND RELEASE

 

4.1Severance Benefits.:

 

(i) Payment of Accrued Obligations Upon Termination of Employment. Upon a
termination of Executive’s employment for any reason at any time following the
Effective Date, the Company shall pay to in a single lump-sum cash payment
within thirty (30) days following the date of termination, the aggregate amount
of Executive’s (A) earned but unpaid Base Salary applicable on the date of
termination, (B) incurred but unreimbursed business expenses and (C) accrued but
unpaid vacation pay using the Base Salary rate applicable on the date of
termination (collectively, the “Accrued Obligations”).

 

(ii) Severance Upon Covered Termination. If Executive’s employment terminates
due to a Covered Termination at any time after the Effective Date, then, in
addition to the Accrued Obligations, Executive will be entitled to the following
severance benefits:

 

(a) Executive shall be paid any unpaid Annual Bonus to which Executive would
have become entitled for any fiscal year of the Company that ends on or before
the termination date had Executive remained employment through the payment date,
payable in a single lump-sum payment on the date on which annual bonuses are
paid to the Company’s senior executives generally for such fiscal year, but in
no event later than March 15th following the end of the fiscal year to which the
Annual Bonus relates; 

 

(b) Executive shall be paid an aggregate amount equal to twenty-four (24) months
of Executive’s Base Salary in effect on the date of termination, payable to
Executive in a single lump-sum amount on the sixtieth (60th) day following the
termination date;

 

(c) Executive and Executive’s covered dependents will be eligible to continue
their health care benefit coverage as permitted by COBRA (Internal Revenue Code
Section 4980B) at the same cost to Executive as in effect immediately prior to
the Covered Termination for the one (l)-year period following the Covered
Termination, and be entitled to maintain coverage for Executive and Executive’s
eligible dependents at Executive’s own expense for the balance of the period
that Executive is entitled to coverage under COBRA; and

 

4

 

--------------------------------------------------------------------------------

 

(d) any options granted prior or subsequently to the date hereof or other
exercisable equity interest in the Company held by Executive shall remain
outstanding and exercisable through the earlier of (i) the second (2nd)
anniversary of the date of termination or (ii) the original expiration date of
the option(s) or other equity interest.

 

Notwithstanding the foregoing, if Executive's employment terminates due to a
Covered Termination at any time after the Effective Date, Executive will receive
the greater of (i) the severance benefits above, or (ii) the severance benefits
provided for in the Amended and Restated Severance Plan attached hereto as
Exhibit C, which may be amended from time-to-time by the Company at the
Company’s sole discretion, that is in effect at the time of termination. For the
avoidance of doubt, all amounts payable under this Agreement shall be subject to
applicable federal, state, local or foreign tax withholding requirements.

 

4.2Parachute Payments. If any payment or benefit Executive would receive from
the Company or otherwise in connection with a Change in Control (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be reduced to the Reduced
Amount. The “Reduced Amount” shall equal either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment and income taxes and the Excise Tax (in each case,
computed at the highest applicable marginal rate), results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment. If
payments or benefits constituting “parachute payments” must be reduced so that
the Payment equals the Reduced Amount, such reduction shall occur in the
following order unless Executive elects in writing, and the Company approves, a
different order: (i) reduction of cash payments; (ii) cancellation of
accelerated vesting of any stock awards; and (iii) reduction of non-cash
employee benefits. In the event that acceleration of vesting of stock award
compensation is reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant of Executive’s stock awards, such that the
award granted on the latest date preceding the Change in Control shall be
cancelled first, unless Executive elects in writing, and the Company approves, a
different order.

 

The Company, for general audit purposes, shall engage a nationally recognized
public accounting firm (the “Accounting Firm”) to perform the foregoing
calculations. The Company shall bear all expenses with respect to the
calculations and determinations by such Accounting Firm required to be made
hereunder. The Accounting Firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and Executive within fifteen (15) calendar days after the date on
which Executive’s right to a Payment is triggered (if requested at that time by
the Company or Executive) or such other time as requested by the Company or
Executive. If the Accounting Firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish to the Company and Executive an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the Accounting Firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

 

4.3Release. Notwithstanding the foregoing, Executive’s right to receive the
amounts provided for in Sections 4.1(ii) and 4.2 above shall be subject to and
conditioned upon Executive’s execution and non-revocation of a release of claims
in substantially the form attached hereto as Exhibit A (the “Release”) (as such
form may be modified to take into account changes in the law) within fifty (50)
days following the termination date. Such Release shall specifically relate to
all of Executive’s rights and claims in existence at the time of such execution
and shall confirm Executive’s obligations under the Proprietary Information
Agreement (as defined below). Executive shall have a certain period of time to
consider whether to execute

5

 

--------------------------------------------------------------------------------

 

such Release, as set forth in the Release, and Executive may revoke such Release
within seven (7) business days after execution. In the event Executive does not
execute such Release within the applicable period, or if Executive revokes such
Release within the subsequent seven (7) business day period, none of the
payments and benefits set forth in Sections 4.1(ii) and 4.2 above shall be
payable to Executive under this Agreement.

 

4.4Six-Month Delay. Notwithstanding any provision to the contrary in this
Agreement, if Executive is at the time of Executive’s Separation from Service a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then, to the extent delayed commencement of all or any portion of the benefits
and payments to which Executive is entitled under this Agreement is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, such benefits and payments shall not be paid to Executive until the
earlier of (a) the first business day following the expiration of the six
(6)-month period following Executive’s Separation from Service or (b) the first
business day following the date of Executive’s death. Upon the expiration of the
applicable period, all payments deferred pursuant to this Section 4.4 shall be
paid in a single lump sum to Executive (or Executive’s estate or beneficiaries,
if applicable), without interest, and any remaining payments due under this
Agreement shall be paid as otherwise provided herein. For purposes of Section
409A of the Code and the Department of Treasury regulations issued thereunder,
Executive’s right to receive the payments and benefits payable pursuant to the
Agreement shall be treated as a right to receive a series of separate payments
and accordingly, each payment shall at all times be considered a separate and
distinct payment.

 

4.5Mitigation. Executive shall not be required to mitigate the amount of any
payment provided under this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment provided for under this Agreement be reduced
by any compensation earned by Executive as a result of employment by another
employer or by any retirement benefits received by Executive after the date of
termination or otherwise.

 

ARTICLE V
PROPRIETARY INFORMATION OBLIGATIONS

 

5.1Agreement. Executive agrees to abide by the Proprietary Information and
Inventions Agreement attached hereto as Exhibit B (the “Proprietary Information
Agreement”).

 

5.2Remedies. Executive acknowledges that Executive’s duties under the
Proprietary Information Agreement shall survive termination of Executive’s
employment with the Company and the termination of this Agreement. Executive
acknowledges that any remedy at law for any breach or threatened breach by
Executive of the provisions of the Proprietary Information Agreement would be
inadequate, and Executive therefore agrees that the Company shall be entitled to
injunctive relief in case of any such breach or threatened breach.

 

ARTICLE VI
OUTSIDE ACTIVITIES

 

6.1No Other Employment. Except with the prior written consent of the Board,
Executive shall not, during the term of Executive’s employment with the Company,
undertake or engage in any other employment, occupation or business enterprise.
Notwithstanding the foregoing, during the term of Executive’s employment with
the Company, Executive may (a) undertake or engage in other employment,
occupation or business enterprise in which Executive is a passive investor,
and/or (b) engage in civic and not-for-profit activities, in each case, so long
as such activities do not materially interfere with the performance of
Executive’s duties hereunder.

 

6

 

--------------------------------------------------------------------------------

 

6.2No Conflicting Business Interests. During the term of Executive’s employment
with the Company, except on behalf of the Company, Executive shall not, directly
or indirectly, whether as an employee, officer, director, stockholder, partner,
proprietor, associate, representative, consultant, or in any other capacity
whatsoever, engage in, become financially interested in, be employed by or have
any business connection with any other person, corporation, firm, partnership or
other entity whatsoever known by Executive to compete directly with the Company,
throughout the world, in any line of business engaged in (or planned to be
engaged in) by the Company; provided, however, that notwithstanding anything to
the contrary herein, Executive may own securities of any competitor corporation
as a passive investor, so long as Executive’s direct holdings in any one such
corporation do not, in the aggregate, constitute more than one percent (1%) of
the voting stock of such corporation at any time.

 

ARTICLE VII
NONINTERFERENCE

 

While employed by the Company and for one (1) year immediately following the
date on which Executive terminates employment or otherwise ceases to provide
services to the Company, Executive agrees not to interfere with the business of
the Company by soliciting or attempting to solicit any employee of the Company
to terminate such employee’s employment in order to become an employee,
consultant or independent contractor to or for any competitor of the Company.
Executive’s duties under this Article VII shall survive termination of
Executive’s employment with the Company and the termination of this Agreement.

 

ARTICLE VIII
GENERAL PROVISIONS

 

8.1Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of (i) personal delivery (including personal
delivery by telex) or (ii) the third (3rd) day after being mailed by first class
mail, addressed to the Company at its primary office location and to Executive
at Executive’s address then listed on the Company payroll, or at such other
address as the parties may later designate in writing.

 

8.2Section 409A. To the extent applicable, this Agreement shall be interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretative guidance issued thereunder, including
without limitation any such regulations or other such guidance that may be
issued after the Effective Date (“Section 409A”). Notwithstanding any provision
of this Agreement to the contrary, in the event that following the Effective
Date, the Company determines in good faith that any compensation or benefits
payable under this Agreement may not be either exempt from or compliant with
Section 409A, the Company may adopt such amendments to this Agreement or adopt
other policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to preserve the intended tax treatment of the compensation and
benefits payable hereunder, including without limitation actions intended to (i)
exempt the compensation and benefits payable under this Agreement from Section
409A, and/or (ii) comply with the requirements of Section 409A, provided, that
this Section 8.2 does not, and shall not be construed so as to, create any
obligation on the part of the Company to adopt any such amendments, policies or
procedures or to take any other such actions or to create any liability on the
part of the Company for any failure to do so.

 

7

 

--------------------------------------------------------------------------------

 

8.3Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision hereof and this Agreement will continue in full force and
effect without such provision.

 

8.4Waiver. If either party should waive any breach of any provisions of this
Agreement, such party shall not be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

 

8.5Complete Agreement. This Agreement, together with Exhibits A, B and C
attached hereto, constitutes the entire agreement between Executive and the
Company and is the complete, final, and exclusive embodiment of their agreement
with regard to the subject matter herein (except for the Plan, any successor
thereto or the Company’s Amended and Restated Severance Plan). As of the
Effective Date, this Agreement supersedes and replaces any prior agreement
between Executive and the Company or any predecessor employer in its entirety,
including, without limitation, that certain Employment Agreement entered by
Executive and the Company on September 29, 2011, as amended February 11, 2014
and January 31, 2018. Executive and the Company acknowledge and agree that this
Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein and cannot be modified or amended
except in a writing signed by a duly-authorized officer of the Company.

 

8.6Counterparts. This Agreement may be executed in one or more counterparts,
each of which will have the same force and effect as an original, but all of
which taken together will constitute one and the same Agreement.

 

8.7Headings. The headings of the sections hereof are inserted for convenience of
reference only and shall not be deemed to constitute a part of this Agreement
nor to affect the meaning or interpretation of any part of this Agreement.

 

8.8Successors and Assigns. This Agreement is intended to be binding on, inure to
the benefit of and be enforceable by Executive and the Company and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of Executive’s duties or rights hereunder without
the prior written consent of the Company, which consent shall not be withheld
unreasonably.

 

8.9Arbitration. In the event of any contractual, statutory or tort dispute or
claim relating to or arising out of Executive’s employment relationship with the
Company (including but not limited to any claims of wrongful termination or age,
sex, race, or other discrimination, but not including workers’ compensation
claims), Executive and the Company agree that all such disputes will be finally
resolved by binding arbitration conducted by a single neutral arbitrator
associated with the American Arbitration Association in Menlo Park, California.
Executive and the Company hereby waive their respective rights to have any such
disputes or claims tried to a judge or jury. However, the Company agrees that
this arbitration provision will not apply to any claim, by either Executive or
the Company, for injunctive relief. The administrative costs of any arbitration
proceeding between Executive and the Company and the fees and costs of the
arbitrator shall be borne by the Company.

 

8.10Attorneys’ Fees. If either party hereto brings any action to enforce its
respective rights hereunder, each party in any such action shall be responsible
for its own attorneys’ fees and costs incurred in connection with such action.

 

8

 

--------------------------------------------------------------------------------

 

8.11Acknowledgement. Executive acknowledges that Executive (a) has had the
opportunity to discuss this matter with and obtain advice from independent
counsel of Executive’s own choice and has been advised to do so by the Company,
(b) has carefully read and fully understands all the provisions of this
Agreement, and (c) is knowingly and voluntarily entering into this Agreement.
Executive represents that Executive (i) is familiar with the restrictive
covenants set forth in the Proprietary Information Agreement and (ii) is fully
aware of his obligations thereunder.

 

8.12Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California, without regard to the principles of conflict of laws thereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the on the day
and year first above written.

 

 

GERON CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:     

/s/ Karin Eastham

 

 

Karin Eastham

 

 

Lead Independent Director

 

 

 

 

Date:

31-Jan-2019

 

Acknowledged, accepted and agreed this 31st day of January, 2019:
 

/s/ John Scarlett

John A. Scarlett, M.D.

 

 

9

 

--------------------------------------------------------------------------------

 

EXHIBIT A

General Release

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Proprietary Information and Inventions Agreement

 




 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Amended and Restated Severance Plan

 

 

 

 